Exhibit 10.2
 
SELLER GUARANTY AND SECURITY AGREEMENT

 
dated as of December 5, 2014
 
made by
 
DAKOTA PLAINS HOLDINGS, INC.
DAKOTA PLAINS TRANSLOADING, LLC,
DAKOTA PLAINS SAND, LLC and
DAKOTA PLAINS MARKETING, LLC
 
as Grantors
 
and
 
THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO
 
in favor of
 
WORLD FUEL SERVICES CORPORATION,
as Security Agent
 

 

 

 

 
TABLE OF CONTENTS


        ARTICLE I DEFINITIONS
2
         
Section 1.1
Definitions
2
 
Section 1.2
Other Definitional Provisions; References
6
        ARTICLE II GUARANTEE
6
     
Section 2.1
Guarantee
6
 
Section 2.2
Payments
8
        ARTICLE III GRANT OF SECURITY INTEREST
8
       
Section 3.1
Grant of Security Interest
8
 
Section 3.2
Second Priority Nature of Liens, Subordination Agreement
9
 
Section 3.3
Transfer of Pledged Securities
9
 
Section 3.4
Grantors Remain Liable under Accounts, Chattel Paper and Payment Intangibles
9
        ARTICLE IV ACKNOWLEDGMENTS, WAIVERS AND CONSENTS
10
       
Section 4.1
Acknowledgments, Waivers and Consents
10
 
Section 4.2
No Subrogation, Contribution or Reimbursement
12
        ARTICLE V REPRESENTATIONS AND WARRANTIES
12
       
Section 5.1
Confirmation of Representations in Purchase Agreement
12
 
Section 5.2
Benefit to the Guarantors
13
 
Section 5.3
Pledged Securities; Promissory Notes
13
 
Section 5.4
Second Priority Liens
13
 
Section 5.5
Legal Name, Organizational Status, Chief Executive Office
13
 
Section 5.6
Prior Names, Prior Chief Executive Offices
13
 
Section 5.7
Goods
13
 
Section 5.8
Chattel Paper
13
 
Section 5.9
Truth of Information
13
 
Section 5.10
Accounts
14
 
Section 5.11
Governmental Obligors
14
 
Section 5.12
Copyrights, Patents and Trademarks
14
 
Section 5.13
Vehicles
14
 
Section 5.14
Commercial Tort Claims
14
 
Section 5.15
Letter-of-Credit Rights
14
        ARTICLE VI COVENANTS
14
       
Section 6.1
General Covenant
14
 
Section 6.2
Maintenance of Perfected Security Interest; Further Documentation
14
 
Section 6.3
Maintenance of Records
15
 
Section 6.4
Right of Inspection
16
 
Section 6.5
Further Identification of Collateral
16
 
Section 6.6
Changes in Names, Locations
16
 
Section 6.7
Compliance with Contractual Obligations
16

 

i

 

 

 

 

 
Section 6.8
Limitations on Dispositions of Collateral
16
 
Section 6.9
Pledged Securities
16
 
Section 6.10
Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts
18
 
Section 6.11
Analysis of Accounts
18
 
Section 6.12
Instruments and Tangible Chattel Paper
18
 
Section 6.13
Copyrights, Patents and Trademarks
18
 
Section 6.14
Vehicles
19
 
Section 6.15
Commercial Tort Claims
19
 
Section 6.16
Post Closing Matters
20
       
ARTICLE VII REMEDIAL PROVISIONS
20
     
Section 7.1
Pledged Securities
20
 
Section 7.2
Collections on Accounts
21
 
Section 7.3
Proceeds
22
 
Section 7.4
UCC and Other Remedies
22
 
Section 7.5
Private Sales of Pledged Securities
23
 
Section 7.6
Waiver; Deficiency
24
 
Section 7.7
Non-Judicial Enforcement
24
 
Section 7.8
Subordination Agreement
24
     
ARTICLE VIII SECURITY AGENT
24
     
Section 8.1
Security Agent’s Appointment as Attorney-in-Fact
24
 
Section 8.2
Duty of the Security Agent
25
 
Section 8.3
Filing of Financing Statements
26
 
Section 8.4
Appointment of Security Agent; Authority of Security Agent
26
     
ARTICLE IX SUBORDINATION OF INDEBTEDNESS
27
     
Section 9.1
Subordination of All Guarantor Claims
27
 
Section 9.2
Claims in Bankruptcy
27
 
Section 9.3
Payments Held in Trust
27
 
Section 9.4
Liens Subordinate
27
 
Section 9.5
Notation of Records
27
 
Section 9.6
Subordination Agreement
28
     
ARTICLE X MISCELLANEOUS
28
     
Section 10.1
Waiver
28
 
Section 10.2
Notices
28
 
Section 10.3
Payment of Expenses, Indemnities
28
 
Section 10.4
Amendments in Writing
29
 
Section 10.5
Successors and Assigns
29
 
Section 10.6
Severability
29
 
Section 10.7
Counterparts
29
 
Section 10.8
Survival
29
 
Section 10.9
Captions
29
 
Section 10.10
No Oral Agreements
29
 
Section 10.11
Governing Law; Submission to Jurisdiction
30

 

ii

 

 

 

 

  Section 10.12
WAIVER OF JURY TRIAL
30
  Section 10.13
Acknowledgments
30
  Section 10.14
Additional Grantors
31
  Section 10.15
Set-Off
31
  Section 10.16
Releases
31
  Section 10.17
Reinstatement
32
  Section 10.18
Acceptance
32

 

iii

 

 

 

 
Schedules
 

 
Schedule 1
-
Notice Addresses

  Schedule 2
-
Pledged Securities and Promissory Notes

  Schedule 3
-
Filings and Other Actions Required to Perfect Security Interests

 
Schedule 4
-
Legal Name, Organizational Status, Chief Executive Office

 
Schedule 5
-
Prior Names and Prior Chief Executive Offices

  Schedule 6
-
Patents and Patent Licenses

  Schedule 7
-
Trademarks and Trademark Licenses

  Schedule 8
-
Copyrights and Copyright Licenses

  Schedule 9
-
Vehicles

  Schedule 10
-
Commercial Tort Claims

  Schedule 11
-
Letter-of-Credit Rights

           
Annexes
                       

 
Annex I
-
Form of Joinder Agreement

  Annex II
-
Form of Intellectual Property Security Agreement

  Annex III
-
Form of Acknowledgment and Consent

 

iv

 

 

 

 
THIS DOCUMENT AND THE GRANTORS’ OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE IN
THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SELLER SUBORDINATION
AGREEMENT (THE “SUBORDINATION AGREEMENT”), DATED AS OF DECEMBER 5, 2014, BY AND
AMONG (I) WORLD FUEL SERVICES CORPORATION, A FLORIDA CORPORATION, PETROLEUM
TRANSPORT SOLUTIONS, LLC, A MINNESOTA LIMITED LIABILITY COMPANY, WORLD FUEL
SERVICES, INC., A TEXAS CORPORATION, AND WESTERN PETROLEUM COMPANY, A MINNESOTA
CORPORATION, (II) DAKOTA PLAINS TRANSLOADING, LLC, A MINNESOTA LIMITED LIABILITY
COMPANY, DAKOTA PLAINS SAND, LLC, A MINNESOTA LIMITED LIABILITY COMPANY, AND
DAKOTA PLAINS MARKETING, LLC, A MINNESOTA LIMITED LIABILITY COMPANY, (III) THE
GUARANTORS PARTY THERETO AND (IV) SUNTRUST BANK, A GEORGIA BANKING CORPORATION;
AND EACH PARTY TO THIS DOCUMENT, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY THE
PROVISIONS OF THE SUBORDINATION AGREEMENT.
 
SELLER GUARANTY AND SECURITY AGREEMENT
 
THIS SELLER GUARANTY AND SECURITY AGREEMENT, dated as of December 5, 2014 is
made by DAKOTA PLAINS TRANSLOADING, LLC, a Minnesota limited liability company
(“Dakota Plains Transloading”), DAKOTA PLAINS SAND, LLC, a Minnesota limited
liability company (“Dakota Plains Sand”) and DAKOTA PLAINS MARKETING, LLC, a
Minnesota limited liability company (“Dakota Plains Marketing”), DAKOTA PLAINS
HOLDINGS, INC., a Nevada corporation (“Holdings”), and certain Subsidiaries of
Holdings identified on the signature pages hereto as “Guarantors” (together with
the Dakota Plains Transloading, Dakota Plains Sand, Dakota Plains Marketing,
Holdings and any other Subsidiary of Holdings that becomes a party hereto from
time to time on or after the date hereof, each, a “Grantor” and, collectively,
the “Grantors”), in favor of WORLD FUEL SERVICES CORPORATION, a Florida
corporation, as security agent (in such capacity, the “Security Agent”) for and
on behalf of World Fuel Services Corporation (“WFSC”), Petroleum Transport
Solutions, LLC, a Minnesota limited liability company (“PTS”), World Fuel
Services, Inc., a Texas corporation (“WFSI”), and Western Petroleum Company, a
Minnesota corporation (“Western” and together with WFSC, PTS and WFSI, the
“Secured Parties”).
 
W I T N E S S E T H:
 
WHEREAS, Holdings, Dakota Plains Transloading, Dakota Plains Sand and Dakota
Plains Marketing are entering into that certain Membership Interest Purchase
Agreement, dated as of the date hereof with PTS (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”);
and
 
WHEREAS, it is a condition precedent to the Closing (as defined in the Purchase
Agreement) that the Grantors are required to enter into this Agreement, pursuant
to which the Grantors shall guaranty the following obligations (collectively,
the “Obligations”): (i) the obligations of Holdings under and pursuant to
Section 2.2(b) of the Purchase Agreement and otherwise in respect of the
Operational Override (as defined in the Purchase Agreement), (ii) the
obligations of Ho ldings under and pursuant to the Indemnification and Release
Agreement (as defined in the Purchase Agreement), and (iii) the obligations of
DPTS Marketing, LLC (“DPTSM”) under the Railcar Sublease, and the Grantors shall
grant Liens on their personal property to secure the Obligations;
 

 

 

 

 
WHEREAS, in connection with the Closing, Dakota Plains Transloading, Dakota
Plains Marketing and Dakota Plains Sand have entered into the Senior Credit
Agreement (as defined in the Subordination Agreement defined below) with
SunTrust Bank, as administrative agent (the “Administrative Agent”) and certain
lenders;
 
WHEREAS, the Secured Parties have agreed to certain intercreditor and other
provisions with the Administrative Agent pursuant to the Subordination
Agreement;
 
NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to enter into the Purchase Agreement and related documentation, each
Grantor hereby agrees with the Security Agent and Secured Parties, as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1     Definitions.
 
(a)    Each term defined above shall have the meaning set forth above for all
purposes of this Agreement. Unless otherwise defined herein, terms defined in
the Purchase Agreement and used herein shall have the meanings assigned to such
terms in the Purchase Agreement, and the terms “Account Debtor”, “Account”,
“Chattel Paper”, “Commercial Tort Claim”, “Deposit Account”, “Document”,
“Electronic Chattel Paper”, “Equipment”, “Financial Asset”, “Fixture”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Payment Intangible”, “Proceeds”, “Securi ties
Account”, “Security”, “Supporting Obligation”, and “Tangible Chattel Paper”
shall have the meanings assigned to such terms in the UCC as in effect on the
date hereof.
 
(b)    The following terms shall have the following meanings:
 
“Agreement” shall mean this Seller Guaranty and Security Agreement, as amended,
restated, supplemented or otherwise modified from time to time.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Atlanta, Georgia are authorized or required by law to
close.
 
“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended).
 
“Collateral” shall have the meaning set forth in Section 3.1.
 
“Copyright Licenses” shall mean any and all present and future agreements
providing for the granting of any right in or to Copyrights (whether the
applicable Grantor is licensee or licensor thereunder), including any thereof
referred to in Schedule 8.
 

2

 

 

 

 
 “Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether by
statutory or common law, whether established or registered in the United States,
any State thereof, or any other country or any political subdivision thereof
and, in each case, whether owned by or licensed to such Grantor), and all
goodwill associated therewith, now existi ng or hereafter adopted or acquired,
together with any and all (i) rights and privileges arising under applicable law
with respect to such Grantor’s use of any copyrights, (ii) reissues,
continuations, extensions and renewals thereof and amendments thereto, (iii)
income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof, including any thereof referred to in
Schedule 8.
 
 “Event of Default” shall mean failure to pay or perform any of the Obligations
when and as the same shall become due.
 
“Excluded Property” shall mean (i) any voting Capital Stock in excess of 65% of
the issued and outstanding voting Capital Stock of any Foreign Subsidiary (ii)
any intent-to-use U.S. trademark application for which an amendment to allege
use or statement of use has not been filed and accepted by the U.S. Patent and
Trademark Office and that would otherwise be deemed invalidated, cancelled or
abandoned due to the grant of a Lien thereon (provided that each intent-to-use
application shall be considered Collateral immediately and automatically upon
such filing and acceptance) and (iii) any rights or interes t in any contract,
lease, permit, license, charter or license agreement covering real or personal
property of any Grantor if under the terms of such contract, lease, permit,
license, charter or license agreement, or applicable law with respect thereto in
existence on the date hereof, the grant of a security interest or lien therein
is prohibited as a matter of law or under the terms of such contract, lease,
permit, license, charter or license agreement and such prohibition has not been
waived or the consent of the other party to such contract, lease, permit,
license, charter or license agreement has not been obtained after the exercise
by the Secured Parties of commercially reasonable efforts to do so (provided,
that the foregoing exclusions of this clause (iii) shall in no way be construed
(A) to apply to the extent that any described prohibition is unenforceable under
Section 9-406, 9-407, 9-408, or 9-409 of the UCC or other applicable law, (B) to
limit, impair, or otherwise affect the Secured Parties’ continuing security
interests in and liens upon any rights or interests of any Grantor in or to (x)
monies due or to become due under any described contract, lease, permit,
license, charter or license agreement (including any Accounts), or (y) any
proceeds from the sale, license, lease, or other dispositions of any such
contract, lease, permit, license, charter or license agreement, or (C) to apply
to the extent that any consent or waiver has been obtained that would permit the
security interest of lien notwithstanding the prohibition); provided that
“Excluded Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).
 
“Foreign Subsidiary” shall mean each Subsidiary of Holdings that is organized
under the laws of a jurisdiction other than one of the fifty states of the
United States or the District of Columbia
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.
 
“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 

3

 

 

 

 
“Guaranteed Obligations” shall have the meaning set forth in Section 2.1(a).
 
“Guarantors” shall mean, collectively, each Grantor.
 
“Issuers” shall mean, collectively, each issuer of a Pledged Security.
 
“Lien” shall mean any mortgage, pledge, security inter­est, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agree­ment or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
“Monetary Obligation” shall mean a monetary obligation secured by Goods or owed
under a lease of Goods and includes a monetary obligation with respect to
software used in Goods.
 
“Note” shall mean an instrument that evidences a promise to pay a Monetary
Obligation and any other instrument within the description of “promissory note”
as defined in Article 9 of the UCC.
 
“Patent Licenses” shall mean any and all present and future agreements providing
for the granting of any right in or to Patents (whether the applicable Grantor
is licensee or licensor thereunder), including any thereof referred to in
Schedule 6.
 
“Patents” shall mean, collectively, with respect to each Grantor, all letters
patent issued or assigned to, and all patent applications and registrations made
by, such Grantor (whether established or registered or recorded in the United
States, any State thereof or any other country or any political subdivision
thereof and, in each case, whether owned by or licensed to such Grantor), and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, together with any and all (i) rights and privileges arising under
applicable law with respect to such Grantor’s use of any patents, (ii)
inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renew als, extensions and continuations-in-part
thereof and amendments thereto, and rights to obtain any of the foregoing, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof, including any thereof referred to in
Schedule 6.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Pledged Certificated Stock” shall mean all certificated securities and any
other Capital Stock or Stock Equivalent of any Person, other than Excluded
Property, evidenced by a certificate, instrument or other similar document, in
each case now owned or at any time hereafter acquired by any Grantor, and any
dividend or distribution of cash, instruments or other property made on, in
respect of or in exchange for the foregoing from time to time, including in each
case those interests set forth on Schedule 2.
 
“Pledged Securities” shall mean, collectively, all Pledged Certificated Stock
and all Pledged Uncertificated Stock.
 
“Pledged Uncertificated Stock” shall mean any Capital Stock or Stock Equivalent
of any Person, other than Pledged Certificated Stock and Excluded Property, in
each case now owned or at any time hereafter acquired by any Grantor, including
all right, title and interest of any Grantor as a limited or general partner in
any partnership or as a member of any limited liability company not constituting
 

4

 

 

 

 
Pledged Certificated Stock, all right, title and interest of any Grantor in, to
and under any organizational document of any partnership or limited liability
company to which it is a party, and any dividend or distribution of cash,
instruments or other property made on, in respect of or in exchange for the
foregoing from time to time, including in each case those interests set forth on
Schedule 2.
 
“Railcar Sublease” shall mean collectively the five Amended and Restated Railcar
Sublease Agreements between Western and DPTS Marketing, LLC, as amended by the
Sublease Amendment and as the same may be amended, restated, supplemented or
otherwise modified from time to time.
 
“Secured Obligations” shall have the meaning set forth in Section 3.1.
 
 “Securities Act” shall mean the Securities Act of 1933, as amended and in
effect from time to time.
 
“Senior Credit Agreement” shall have the meaning assigned to such term in the
Subordination Agreement.
 
“Senior Debt Documents” shall have the meaning assigned to such term in the
Subordination Agreement.
 
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock or any other Stock Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Capital Stock
or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equit y or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of Holdings.
 
“Trademark Licenses” shall mean any and all present and future agreements
providing for the granting of any right in or to Trademarks (whether the
applicable Grantor is licensee or licensor thereunder), including any thereof
referred to in Schedule 7.
 
“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks, service marks, slogans, logos, certification marks, trade dress,
uniform resource locations (URL’s), domain names, corporate names, trade names
and other source or business identifiers, whether registered or unregistered,
owned by or assigned to such Grantor and all registrations and applications for
the foregoing (whether by statutory or common law, whether established or
registered in the United States, any St ate thereof, or any other country or any
political subdivision thereof and, in each case, whether owned by or licensed to
such Grantor), and all goodwill associated therewith, now existing or hereafter
adopted or acquired, together with any and all (i) rights and privileges arising
under applicable law with respect to such Grantor’s use of any trademarks, (ii)
reissues, continuations, extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
 

5

 

 

 

 
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof, including any thereof referred to in
Schedule 7.
 
“Underlying Documents” shall mean, collectively, the Purchase Agreement, the
Indemnification and Release Agreement and the Railcar Sublease.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.
 
“Vehicles” shall mean all vehicles covered by a certificate of title law of any
state and, in any event, shall include the vehicles listed on Schedule 9 and all
tires and other appurtenances to any of the foregoing.
 
Section 1.2     Other Definitional Provisions; References. The definition of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits, Schedules and Annexes shall,
unless otherwise stated, be construed to refer to Articles and Sections of, and
Exhibits, Schedules and Annexes to, this Agreement and (e) the words “asset” and
“property” shall be constr ued to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.
 
ARTICLE II
 
GUARANTEE
 
Section 2.1     Guarantee.
 
(a)    Each Guarantor unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety, the
due and punctual payment of all Obligations (collectively the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from such Guarantor and that such Guarantor will remain bound upon its guarantee
notwithstanding any extension or renewal of any Guaranteed Obligations.
 
(b)    Each Guarantor further agrees that its guarantee constitutes a guarantee
of payment when due and not of collection, and waives any right to require that
any resort be had by the Security Agent or any Secured Party to any of the
security held for payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of the Security Agent or any Secured
Party in favor of Holdings or any other Guarantor.
 

6

 

 

 

 
(c)    It is the intent of each Guarantor, the Security Agent and each Secured
Party that the maximum obligations of the Guarantors hereunder shall be, but not
in excess of:
 
 (i)           in a case or proceeding commenced by or against any Guarantor
under the provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et
seq., as amended and in effect from time to time (the “Bankruptcy Code”), on or
within one year from the date on which any of the Guaranteed Obligations are
incurred, the maximum amount which would not otherwise cause the Guaranteed
Obligations (or any other obligations of such Guarantor owed to the Security
Agent or any Secured Party) to be avoidable or unenforceable against such
Guarantor under (i) Section 548 of the Bankruptcy Code or (ii) any state
fraudulent transfer or fraudulent conveyance act or statute applied in any such
case or proceeding by virtue of Section 544 of the Bankruptcy Code; or
 
 (ii)          in a case or proceeding commenced by or against any Guarantor
under the Bankruptcy Code subsequent to one year from the date on which any of
the Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Security Agent or any Secured Party) to be avoidable or
unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or
 
 (iii)         in a case or proceeding commenced by or against any Guarantor
under any law, statute or regulation other than the Bankruptcy Code (including
any other bankruptcy, reorganization, arrangement, moratorium, readjustment of
debt, dissolution, liquidation or similar debtor relief laws), the maximum
amount which would not otherwise cause the Guaranteed Obligations (or any other
obligations of such Guarantor to the Security Agent or any Secured Party) to be
avoidable or unenforceable against such Guarantor under such law, statute or
regulation, including any state fraudulent transfer or fraudulent conveyance act
or statute applied in any such case or proceeding.
 
The substantive laws under which the possible avoidance or unenforceability of
the Guaranteed Obligations (or any other obligations of such Guarantor to the
Security Agent or any Secured Party) as may be determined in any case or
proceeding shall hereinafter be referred to as the “Avoidance Provisions”. To
the extent set forth in clauses (i), (ii) and (iii) of this subsection, but only
to the extent that the Guaranteed Obligations would otherwise be subject to
avoidance or found unenforceable under the Avoidance Provisions, if any
Guarantor is not deemed to have receive d valuable consideration, fair value or
reasonably equivalent value for the Guaranteed Obligations, or if the Guaranteed
Obligations would render such Guarantor insolvent, or leave such Guarantor with
an unreasonably small capital to conduct its business, or cause such Guarantor
to have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranteed Obligations are deemed to have been incurred under the Avoidance
Provisions and after giving effect to the contribution by such Guarantor, the
maximum Guaranteed Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, after giving effect thereto,
would not cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Security Agent or any Secured Party), as so reduced, to be
subject to avoidance or unenforceability under the Avoidance Provisions.
 
This subsection is intended solely to preserve the rights of the Security Agent
and the Secured Parties hereunder to the maximum extent that would not cause the
Guaranteed Obligations of such Guarantor to be subject to avoidance or
unenforceability under the Avoidance Provisions, and neither the Grantors nor
any other Person shall have any right or claim under this subsection as against
the
 

7

 

 

 

 
Security Agent or any Secured Party that would not otherwise be available to
such Person under the Avoidance Provisions.
 
(d)    Each Guarantor agrees that if the maturity of any of the Guaranteed
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor. The guarantee contained in this Article shall remain in full
force and effect until all Guaranteed Obligations are irrevocably satisfied in
full.
 
Section 2.2     Payments. Each Guarantor hereby agrees and guarantees that
payments hereunder will be paid to the Security Agent without set-off or
counterclaim in U.S. dollars to the account of the Security Agent specified by
it in writing to Holdings.
 
ARTICLE III
 
GRANT OF SECURITY INTEREST
 
Section 3.1     Grant of Security Interest. Each Grantor hereby pledges, assigns
and transfers to the Security Agent, and grants to the Security Agent, for the
ratable benefit of the Secured Parties, a security interest in, all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest and whether now existing or hereafter coming into
existence (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations (collectively, the
“Secured Obligations”):
 
(a)     all Accounts and Chattel Paper;
 
(b)     all Copyrights and Copyright Licenses;
 
(c)     all Commercial Tort Claims;
 
(d)     all contracts;
 
(e)     all Deposit Accounts;
 
(f)      all Documents;
 
(g)     all General Intangibles;
 
(h)     all Goods (including all Inventory, all Equipment and all Fixtures);
 
(i)      all Instruments;
 
(j)      all Investment Property;
 
(k)     all Letter-of-Credit Rights;
 
(l)      all Notes and all intercompany obligations between the Loan Parties;
 
(m)    all Patents and Patent Licenses;
 
(n)     all Pledged Securities;
 

8

 

 

 

 
(o)    all Trademarks and Trademark Licenses;
 
(p)    all Vehicles;
 
(q)    all books and records, Supporting Obligations and related letters of
credit or other claims and causes of action, in each case to the extent
pertaining to the Collateral; and
 
(r)     to the extent not otherwise included, substitutions, replacements,
accessions, products and other Proceeds (including insurance proceeds, licenses,
royalties, income, payments, claims, damages and proceeds of suit) of any or all
of the foregoing and all collateral security, guarantees and other Supporting
Obligations given with respect to any of the foregoing;
 
provided that, notwithstanding the foregoing, no Lien or security interest is
hereby granted on any Excluded Property, and, to the extent that any Collateral
later becomes Excluded Property, the Lien granted hereunder will automatically
be deemed to have been released; provided, further, that if and when any
property shall cease to be Excluded Property, a Lien on and security interest in
such property shall automatically be deemed granted therein.
 
Section 3.2     Second Priority Nature of Liens, Subordination Agreement.
 
Notwithstanding anything herein or in any of the Underlying Documents to the
contrary, the lien and security interest granted to the Security Agent pursuant
to this Agreement and the exercise of any right or remedy by it hereunder are
subject to the provisions of the Subordination Agreement. This document and the
Grantors’ obligations evidenced hereby are subordinate in the manner and to the
extent set forth in the Subordination Agreement.
 
Section 3.3     Transfer of Pledged Securities Subject to the terms of the
Subordination Agreement, all certificates and instruments representing or
evidencing the Pledged Certificated Stock shall be delivered to and held by the
Security Agent or a Person designated by the Security Agent and, in the case of
an instrument or certificate in registered form, shall be duly indorsed to the
Security Agent or in blank by an effective endorsement (whether on the
certificate or instrument or on a separate writing), and accompanied by any
required transfer tax stamps to effect the pledge of the Pledged Securities to
the Security Agent. Notwithstanding the preceding sentence, all Pledged
Certificated Stock must be delivered or transferred in such manner, and each
Grantor shall take all such further action as may be requested by the Security
Agent, as to permit the Security Agent to be a “protected purchaser” to the
extent of its security interest as provided in Section 8-303 of the UCC.
 
(b)    Notwithstanding anything herein to the contrary, the delivery of any
Collateral or any certificates, titles, Instruments, Chattel Paper or Documents
evidencing or in connection with such Collateral to the Administrative Agent
under and in accordance with the Senior Debt Documents, the granting of
“control” (as defined in the UCC) over Collateral and/or the assignment of any
Collateral to the Administrative Agent under and in accordance with Senior Debt
Documents, shall constitute compliance by the Grantors with the provisions of
this Agreement which require delivery, possession, control and/or assignment of
certain types of Collateral until such time as Payment in Full (as defined in
the Subordination Agreement) has occurred.
 
Section 3.4    Grantors Remain Liable under Accounts, Chattel Paper and Payment
Intangibles. Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts, Chattel Paper and Payment Intangibles
to observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account, Chattel Paper or Payment Intangible. Neither
the Security
 

9

 

 

 

 
Agent nor any Secured Party shall have any obligation or liability under any
Account, Chattel Paper or Payment Intangible (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Security Agent or any Secured Party of any payment relating to such Account,
Chattel Paper or Payment Intangible pursuant hereto, nor shall the Security
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Account, Chattel Paper or
Payment Intangible (or any agreement giving rise thereto) to make any payment,
to make any inquiry as to the nature or the sufficiency of any payment received
by it or as to the sufficiency of any performance by any party under any
Account, Chattel Paper or Payment Intangible (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
 
ARTICLE IV
 
ACKNOWLEDGMENTS, WAIVERS AND CONSENTS
 
Section 4.1     Acknowledgments, Waivers and Consents. Each Guarantor
acknowledges and agrees that the obligations undertaken by it under this
Agreement involve the guarantee of, and each Grantor acknowledges and agrees
that the obligations undertaken by it under this Agreement involve the provision
of collateral security for, obligations of Persons other than such Grantor and
that such Grantor’s guarantee and provision o f collateral security for the
Secured Obligations are absolute, irrevocable and unconditional under any and
all circumstances. In full recognition and furtherance of the foregoing, each
Grantor understands and agrees, to the fullest extent permitted under applicable
law, that each Grantor shall remain obligated hereunder (including with respect
to each Guarantor the guarantee made by it herein and, with respect to each
Grantor, the collateral security provided by such Grantor herein), and the
enforceability and effectiveness of this Agreement and the liability of such
Grantor, and the rights, remedies, powers and privileges of the Security Agent
and the Secured Parties under this Agreement and the Underlying Documents, shall
not be affected, limited, reduced, discharged or terminated in any way:
 
 (i)           notwithstanding that, without any reservation of rights against
any Grantor and without notice to or further assent by any Grantor, (A) any
demand for payment of any of the Secured Obligations made by the Security Agent
or any Secured Party may be rescinded by the Security Agent or such Secured
Party and any of the Secured Obligations continued; (B) the Secured Obligations,
the liability of any other Person upon or for any part thereof or any collateral
security or guarantee therefor or right of offset with respect thereto may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by, or any indulgence
or forbearance in respect thereof granted by the Security Agent or any Secu red
Party; (C) the Underlying Documents and all other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part; (D) any Guarantor or any other Person may from
time to time accept or enter into new or additional agreements, security
documents, guarantees or other instruments in addition to, in exchange for or
relative to any of the Underlying Documents, all or any part of the Secured
Obligations or any collateral now or in the future serving as security for the
Secured Obligations; (E) any collateral security, guarantee or right of offset
at any time held by the Security Agent or any Secured Party for the payment of
the Secured Obligations may be sold, exchanged, waived, surrendered or released;
and (F) any other event shall occur which constitutes a defense or release of
sureties generally; and
 
 (ii)          regardless of, and each Grantor hereby expressly waives to the
fullest extent permitted by law any defense now or in the future arising by
reason of, (A) the illegality, invalidity or unenforceability of any of the
Underlying Documents, any of the Secured
 

10

 

 

 

 
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Security Agent or any Secured Party; (B) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Grantor or any other Person against the
Security Agent or any Secured Party; (C) the insolvency, bankruptcy arrangement,
reorganization, adjustment, composition, liquidation, disability, dissolution or
lack of power of any Grantor or any other Person at any time liable for the
payment of all or part of the Secured Obligations or the failure of the Security
Agent or any Secured Party to file or enforce a claim in bankruptcy or other
proceeding with respect to any Person, or any sale, lease or trans fer of any or
all of the assets of any Grantor, or any changes in the shareholders of any
Grantor; (D) the fact that any collateral or Lien contemplated or intended to be
given, created or granted as security for the repayment of the Secured
Obligations shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other Lien, it being recognized and agreed
by each of the Grantors that it is not entering into this Agreement in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the collateral for the Secured Obligations;
(E) any failure of the Security Agent or any Secured Party to marshal assets in
favor of any Grantor or any other Person, to exhaust any collateral for all or
any part of the Secured Obligations, to pursue or exhaust any right, remedy,
power or privilege it may have against any Grantor or any other Person or to
take any action whatsoever to mitigate or reduce any Grantor’s liability u nder
this Agreement or any of the Underlying Documents; (F) any law which provides
that the obligation of a surety or guarantor must neither be larger in amount
nor in other respects more burdensome than that of the principal or which
reduces a surety’s or guarantor’s obligation in proportion to the principal
obligation; (G) the possibility that the Secured Obligations may at any time and
from time to time exceed the aggregate liability of such Grantor under this
Agreement; or (H) any other circumstance or act whatsoever, including any action
or omission of the type described in subsection (a)(i) of this Section (with or
without notice to or knowledge of any Grantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge or defense of Holdings
or DPTSM for the Obligations, or of such Guarantor under the guarantee contained
in Article II, or with respect to the collateral security provided by such
Grantor herein, or which might be available to a surety or guarantor, in
bankruptcy or in any other instance.
 
(b)    Each Grantor hereby waives to the extent permitted by law (i) except as
expressly provided otherwise in the Underlying Documents, all notices to such
Grantor, or to any other Person, including notices of the acceptance of this
Agreement, the guarantee contained in Article II or the provision of collateral
security provided herein, or the creation, renewal, extension, modification or
accrual of any Secured Obligations, or notice of or proof of reliance by the
Security Agent or any Secured Party upon the guarantee contained in Article II
or upon the collateral security provided herein, or of default in the payment or
performance of any of the Secured Obligations owed to the Security Agent or any
Secured Party and enforcement of any right or remedy with respect thereto, or
notice of any other matters relating thereto; the Secured Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in Article II and the collateral security provided herein
and no notice of creation of the Secured Obligations or any extension of credit
already or hereafter contracted by or extended to Holdings or DPTSM need be
given to any Grantor, and all dealings among the Grantors, on the one hand, and
the Security Agent and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in Article II and on the collateral security provided
herein; (ii) diligence and demand of payment, presentment, protest, dishonor and
notice of dishonor; (iii) any statute of limitations affecting any Grantor’s
liability hereunder or the enforcement thereof; (iv) all rights of revocation
with respect to the Secured Obligations, the guarantee contained in Article II
and the provision of collateral security herein; and (v) all principles or
 

11

 

 

 

 
provisions of law which conflict with the terms of this Agreement and which can,
as a matter of law, be waived.
 
(c)    When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, the Security Agent or any other Secured
Party may, but shall be under no obligation to, join or make a similar demand on
or otherwise pursue or exhaust such rights and remedies as it may have against
any Grantor or any other Person or against any collateral security or guarantee
for the Secured Obligations or any right of offset with respect thereto, and any
failure by the Security Agent or any Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from Holdings,
DPTSM, any other Grantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Holdings, DPTSM, any othe r Grantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any Grantor
of any obligation or liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Security Agent or any Secured Party against any Grantor. For the purposes
hereof, “demand” shall include the commencement and continuance of any legal
proceedings. Neither the Security Agent nor any Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Secured Obligations or for the guarantee contained in
Article II or any property subject thereto.
 
Section 4.2     No Subrogation, Contribution or Reimbursement. Until all Secured
Obligations are irrevocably satisfied in full, notwithstanding any payment made
by any Grantor hereunder or any set-off or application of funds of any Grantor
by the Security Agent or any Secured Party, no Grantor shall be entitled to be
subrogated to any of the rights of the Security Agent or any Secured Party
against Holdings, DPTSM or any other Grantor or any collateral security or
guarantee or right of offset held by the Security Agent or any Secured Party for
the payment of the Secured Obligations, nor shall any Grantor seek or be
entitled to seek any indemnity, exoneration, participation, contribution or
reimbursement from any other Grantor in respect of payments made by such Grantor
hereunder, and each Grantor hereby expressly waives, releases and agrees not to
exercise any or all such rights of subrogation, reimbursement, indemnity and
contribution. Each Grantor further agrees that to the extent that such waiver
and release set forth herein is found by a court of competent jurisdiction to be
void or voidable for any reason, any rights of subrogation, reimbursement,
indemnity and contribution such Grantor may have against any other Grantor or
against any collateral or security or guarantee or right of offset held by the
Security Agent or any Secured Party shall be junior and subordinate to any
rights the Security Agent and the Secured Parties may have against such Grantor
and to all right, title and interest the Security Agent and the Secured Parties
may have in such collateral or security or guarantee or right of offset. The
Security Agent, for the benefit of the Secured Parties, may use, sell or dispose
of any item of collateral or security as it sees fit without regard to any
subrogation rights any Grantor may have, and upon any disposition or sale, any
rights of subrogation any Grantor may have shall terminate.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Secured Parties to enter into the Purchase Agreement and related
documentation, each Grantor represents and warrants to the Security Agent and
each Secured Party as follows:
 
Section 5.1     Confirmation of Representations in Purchase Agreement. Each
Grantor represents and warrants to the Security Agent and each Secured Party
that the representations and
 

12

 

 

 

 
warranties set forth in Article V of the Purchase Agreement as they relate to
such Grantor are true and correct in all material respects (without duplication
of any materiality qualifier therein).
 
Section 5.2     Benefit to the Guarantors. As of the Closing Date, the
Guarantors are members of an affiliated group of companies that includes each
Guarantor and are engaged in related businesses. The guaranty and surety
obligations of each Guarantor pursuant to this Agreement reasonably may be
expected to benefit, directly or indirectly, such Guarantor; and each Guarantor
has determined that this Agreement is necessary and convenient to the conduct,
promotion and attainment of the business of such Guarantor.
 
Section 5.3     Pledged Securities; Promissory Notes. Schedule 2 correctly sets
forth (a) all duly authorized, issued and outstanding Capital Stock of each
Guarantor and each other Person that is beneficially owned by each Grantor and
(b) all promissory notes held by each Grantor and all intercompany notes between
the Grantors, in each case as of the Closing Date.
 
Section 5.4     Second Priority Liens. The Liens and security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
set forth on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule have been delivered to the Security Agent in
completed and duly executed form (other than fixture filings, which will be so
delivered on or prior to December 2 4, 2014)) will constitute valid perfected
Liens on, and security interests in, all of the Collateral in favor of the
Security Agent, for the ratable benefit of the Secured Parties, as collateral
security for such Grantor’s obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any Collateral from such Grantor and (b) are prior to all other Liens
on the Collateral in existence on the Closing Date, except for Liens securing
the obligations under the Senior Debt Documents, Liens expressly permitted under
Section 7.2 of the Senior Credit Agreement and Liens that have priority over the
Liens on the Collateral by operation of law.
 
Section 5.5     Legal Name, Organizational Status, Chief Executive Office. On
the Closing Date, the correct legal name of such Grantor, such Grantor’s
jurisdiction of organization, organizational identification number, federal
(and, if applicable, state) taxpayer identification number and the location of
such Grantor’s chief executive office or sole place of business are specified on
Schedule 4.
 
Section 5.6     Prior Names, Prior Chief Executive Offices. Schedule 5 correctly
sets forth (a) all names and trade names that such Grantor has used in the last
five years and (b) the chief executive office of such Grantor over the last five
years (if different from that which is set forth in Section 5.5).
 
Section 5.7     Goods. No portion of the Collateral constituting Goods with an
aggregate value of $100,000 or more is at any time in the possession of a bailee
that has issued a negotiable or non-negotiable document covering such
Collateral.
 
Section 5.8     Chattel Paper. No Collateral constituting Chattel Paper or
Instruments contains any statement therein to the effect that such Collateral
has been assigned to an identified party other than the Administrative Agent and
the Security Agent, and the grant of a security interest in such Collateral in
favor of the Administrative Agent and the Security Agent does not violate the
rights of any other Person as a secured party.
 
Section 5.9     Truth of Information. All information with respect to the
Collateral set forth in any schedule, certificate or other writing at any time
heretofore or hereafter furnished by such Grantor to the Security Agent or any
Secured Party, and all other written information heretofore or hereafter
 

13

 

 

 

 
furnished by such Grantor to the Security Agent or any Secured Party, is and
will be true and correct in all material respects as of the date furnished.
 
Section 5.10     Accounts. The amount represented by such Grantor to the
Security Agent and the Secured Parties from time to time as owing by each
Account Debtor or by all Account Debtors in respect of the Accounts, Chattel
Paper and Payment Intangibles will at such time be the correct amount actually
owing by such Account Debtor or Account Debtors thereunder. The place where each
Grantor keeps its records concerning the Accounts, C hattel Paper and Payment
Intangibles comprising a portion of the Collateral is 294 Grove Lane East,
Wayzata, MN 55391.
 
Section 5.11     Governmental Obligors. None of the Account Debtors on such
Grantor’s Accounts, Chattel Paper or Payment Intangibles is a Governmental
Authority, except to the extent such Accounts, Chattel Paper or Payment
Intangibles have an aggregate value of less than $50,000.
 
Section 5.12     Copyrights, Patents and Trademarks. Schedule 6 correctly sets
forth all Patents and Patent Licenses owned by such Grantor in its own name as
of the Closing Date. Schedule 7 correctly sets forth all Trademarks and
Trademark Licenses owned by such Grantor in its own name as of the Closing Date.
Schedule 8 correctly sets forth all Copyrights and Copyright Licenses owned by
such Grantor in its own name as of the Closing Date. To the best of each such
Grantor’s knowledge, each Patent and Trademark is valid, subsisting, unexpired
and enforceable and has not been abandoned. Except as set forth in any such
Schedule, none of such Patents, Trademarks and Copyrights is the subject of any
licensing or franchise agreement. No holding, decision or judgment has been
rendered by any Governmental Authority which would limit, cancel or question the
validity of any Patent, Trademark or Copyright. No action or proceeding is
pending (i) seeking to limit, cancel or question the validity of any Patent,
Trademark or Copyright, or (ii) which, if adversely determined, would have a
material adverse effect on the value of any Patent, Trademark or Copyright.
 
Section 5.13     Vehicles. All Vehicles owned by such Grantor as of the Closing
Date that are not encumbered by Liens expressly permitted under Section 7.2 of
the Senior Credit Agreement are set forth on Schedule 9.
 
Section 5.14     Commercial Tort Claims. Schedule 10 correctly sets forth all
Commercial Tort Claims of such Grantor in existence as of the Closing Date.
 
Section 5.15     Letter-of-Credit Rights. Schedule 11 correctly sets forth all
letters of credit under which such Grantor is named as the beneficiary in
existence as of the Closing Date.
 
ARTICLE VI
 
COVENANTS
 
Each Grantor covenants and agrees with the Security Agent and each Secured
Party, from and after the date of this Agreement until the Secured Obligations
shall have been paid in full:
 
Section 6.1       General Covenant. In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Event of Default is caused by the failure to take such action or to refrain
from taking such action by such Guarantor or any of its Subsidiaries.
 
Section 6.2       Maintenance of Perfected Security Interest; Further
Documentation.
 

14

 

 

 

 
(a)    Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 5.4 and shall defend such security interest against the
claims and demands of all Persons whomsoever, except with respect to Liens
expressly permitted under Section 7.2 of the Senior Credit Agreement.
 
(b)    At any time and from time to time, upon the request of the Security Agent
or any Secured Party, and at the sole expense of such Grantor, such Grantor will
promptly and duly give, execute, deliver, indorse, file or record any and all
financing statements, continuation statements, amendments, notices (including
notifications to financial institutions and any other Person), contracts,
agreements, assignments, certificates, stock powers or other instruments, obtain
any and all governmental approvals and consents and take or cause to be taken
any and all steps or acts that may be necessary or advisable or as the Security
Agent may reasonably request to create, perfect, establish the priority of, or
to preserve the validity, perfection or priority of, the Liens granted by this
Agreement or to enable the Security A gent or any Secured Party to enforce its
rights, remedies, powers and privileges under this Agreement with respect to
such Liens or to otherwise obtain or preserve the full benefits of this
Agreement and the rights, powers and privileges herein granted.
 
(c)     Without limiting the obligations of the Grantors under subsection (b) of
this Section, (i) upon the request of the Security Agent or any Secured Party,
such Grantor shall take or cause to be taken all actions (other than any actions
required to be taken by the Security Agent) requested by the Security Agent to
cause the Security Agent to (A) have “control” (within the meaning of Sections
9-104, 9-105, 9-106, and 9-107 of the UCC) over any Collateral constituting
Deposit Accounts, Electronic Chattel Paper, Investment Property (including the
Pledged Securities), or Letter-of-Credit Rights, including executing and
delivering any agreements, in form and substance reasonably satisfactory to the
Security Agent, with securities intermediaries, issuers or other Persons in
order to establish “ control”, and each Grantor shall promptly notify the
Security Agent and the Secured Parties of such Grantor’s acquisition of any such
Collateral, and (B) be a “protected purchaser” (as defined in Section 8-303 of
the UCC); (ii) with respect to Collateral other than certificated securities and
Goods covered by a document in the possession of a Person other than such
Grantor or the Security Agent, such Grantor shall obtain written acknowledgment
that such Person holds possession for the benefit of the Security Agent; and
(iii) with respect to any Collateral constituting Goods that are in the
possession of a bailee, such Grantor shall provide prompt notice to the Security
Agent and the Secured Parties of any such Collateral then in the possession of
such bailee, and such Grantor shall take or cause to be taken all actions (other
than any actions required to be taken by the Security Agent) necessary or
reasonably requested by the Security Agent to cause the Security Agent to have a
perfec ted security interest in such Collateral under applicable law.
 
(d)    Subject to the terms of the Subordination Agreement, this Section and the
obligations imposed on each Grantor by this Section shall be interpreted as
broadly as possible in favor of the Security Agent and the Secured Parties in
order to effectuate the purpose and intent of this Agreement.
 
Section 6.3     Maintenance of Records. Such Grantor will keep and maintain at
its own cost and expense satisfactory and complete records of the Collateral,
including a record of all payments received and all credits granted with respect
to the Accounts comprising any part of the Collateral. For further security, the
Security Agent, for the ratable benefit of the Secured Parties, shall have a
security interest in all of such Grantor’s books and records pertaining to the
Collateral.
 

15

 

 

 

 
Section 6.4     Right of Inspection. Upon request (with reasonable notice,
unless an Event of Default has occurred and is continuing), the Security Agent
and the Secured Parties and their respective representatives shall at all
reasonable times have full and free access during normal business hours to all
the books, correspondence and records of such Grantor, and the Security Agent
and the Secured Parties and their respective representatives may examine the
same, take extracts therefrom and make photocopies thereof and shall upon req
uest (with reasonable notice, unless an Event of Default has occurred and is
continuing), at all reasonable times during normal business hours also have the
right to enter into and upon any premises where any of the Collateral
(including, without limitation, Inventory or Equipment) is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests therein, and such Grantor agrees to render to the Security Agent and
the Secured Parties and their respective representatives, at such Grantor’s sole
cost and expense, such clerical and other assistance as may be reasonably
requested with regard to any of the foregoing.
 
Section 6.5     Further Identification of Collateral. Such Grantor will furnish
to the Security Agent and the Secured Parties from time to time, at such
Grantor’s sole cost and expense, statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Security Agent may reasonably request, all in reasonable
detail.
 
Section 6.6     Changes in Names, Locations. Such Grantor recognizes that
financing statements pertaining to the Collateral have been or may be filed
where such Grantor is organized. Without limitation of any other covenant
herein, such Grantor will not cause or permit (i) any change to be made in its
legal name, identity or corporate, limited liability company, or limited
partnership structure or (ii) any change to (A) the ide ntity of any
warehouseman, common carrier, other third party transporter, bailee or any agent
or processor in possession or control of any Collateral or (B) such Grantor’s
jurisdiction of organization, unless such Grantor shall have first (1) notified
the Security Agent and the Secured Parties of such change at least 30 days (or
such shorter period as the Security Agent may agree) prior to the date of such
change, and (2) taken all action reasonably requested by the Security Agent or
any Secured Party for the purpose of maintaining the perfection and priority of
the Security Agent’s security interests under this Agreement. In any notice
furnished pursuant to this Section, such Grantor will expressly state in a
conspicuous manner that the notice is required by this Agreement and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of the Security Agent’s
security interest in the Collateral.
 
Section 6.7     Compliance with Contractual Obligations. Such Grantor will
perform and comply in all material respects with all of its contractual
obligations relating to the Collateral.
 
Section 6.8     Limitations on Dispositions of Collateral. Neither the Security
Agent nor any Secured Party authorizes the Grantors to, and each Grantor agrees
not to, sell, transfer, lease or otherwise dispose of any of the Collateral, or
attempt, offer or contract to do so, except to the extent expressly permitted by
the Senior Credit Agreement.
 
Section 6.9     Pledged Securities.
 
(a)    If such Grantor shall become entitled to receive or shall receive any
stock certificate or other instrument (including any certificate or instrument
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate or
instrument issued in connection with any reorganization), option or rights in
respect of the Capital Stock or other equity interests of any nature of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares (or such other interests) of the Pledged Securities, or
otherwise in respect thereof, except as otherwise provided herein or in the
Senior Credit Agreement, such Grantor shall accept the same as the agent of the
Security Agent and the Secured Parties, hold the same in
 

16

 

 

 

 
trust for the Security Agent and the Secured Parties and deliver the same
forthwith to the Security Agent in the exact form received, duly indorsed by
such Grantor to the Security Agent, if required, together with an undated stock
power or other equivalent instrument of transfer reasonably acceptable to the
Security Agent covering such certificate or instrument duly executed in blank by
such Grantor and with, if the Security Agent so requests, signature guaranteed,
to be held by the Security Agent, subject to the terms hereof, as additional
collateral security for the Secured Obligations.
 
(b)    Without the prior written consent of the Security Agent, such Grantor
will not (i) unless otherwise permitted hereby or under the Senior Credit
Agreement, vote to enable, or take any other action to permit, any Issuer to
issue any Capital Stock or other equity interests of any nature or to issue any
other securities or interests convertible into or granting the right to purchase
or exchange for any Capital Stock or other equity interests of any nature of any
Issuer, (ii) sell, assign, transfer, exchange or otherwise dispose of, or grant
any option with respect to, the Pledged Securities or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Senior Credit Agreement),
(iii) create, incur or permit to exist any Lien (except for Liens expressly
permitted under Section 7.2 of the Senior Credit Agreement) or option in favor
of, or any claim of any Person with respect to, any of the Pledged Securities or
Proceeds thereof, or any interest therein, except for the security interests
created by this Agreement or (iv) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Security Agent to sell,
assign or transfer any of the Pledged Securities or Proceeds thereof.
 
(c)    In the case of each Grantor which is an Issuer, and each other Issuer
that executes the Acknowledgment and Consent in the form of Annex III (which the
applicable Grantor shall use its commercially reasonable efforts to obtain from
each such other Issuer), such Issuer agrees that (i) it will be bound by the
terms of this Agreement relating to the Pledged Securities issued by it and will
comply with such terms insofar as such terms are applicable to it, (ii) it will
notify the Security Agent promptly in writing of the occurrence of any of the
events described in subsection (a) of this Section with respect to the Pledged
Securities issued by it and (iii) the terms of Section 7.1(c) and Section 7.5
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 7.1(c) or Section 7.5 with respect to the
Pledged Securities issued by it.
 
(d)    Such Grantor shall furnish to the Security Agent such powers and other
equivalent instruments of transfer as may be required by the Security Agent to
assure the transferability of and the perfection of the security interest in the
Pledged Securities when and as often as may be reasonably requested by the
Security Agent.
 
(e)     The Pledged Securities will constitute not less than 100% of the Capital
Stock or other equity interests of the Issuer thereof owned by any Grantor,
except Pledged Securities of any Foreign Subsidiary shall be limited to not more
than 65% of the voting Capital Stock and 100% of the non-voting Capital Stock of
such Foreign Subsidiary.
 
(f)     Such Grantor shall not, without executing and delivering, or causing to
be executed and delivered, to the Security Agent such agreements, documents and
instruments as the Security Agent may reasonably require, issue or acquire any
Capital Stock or hold any Pledged Security that consists of an interest in a
partnership or a limited liability company which (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is held
in a Securities Account or (iv) constitutes a Security or a Financial Asset.
 
(g)    Notwithstanding anything herein to the contrary, the delivery of any
Collateral or any certificates, titles, Instruments, Chattel Paper or Documents
evidencing or in connection with such Collateral to the Administrative Agent
under and in accordance with the Senior Debt Documents, the
 

17

 

 

 

 
granting of “control” (as defined in the UCC) over Collateral and/or the
assignment of any Collateral to the Administrative Agent under and in accordance
with Senior Debt Documents, shall constitute compliance by the Grantors with the
provisions of this Agreement which require delivery, possession, control and/or
assignment of certain types of Collateral until such time as Payment in Full (as
defined in the Subordination Agreement) has occurred.
 
Section 6.10   Limitations on Modifications, Waivers, Extensions of Agreements
Giving Rise to Accounts. Such Grantor will not (i) amend, modify, terminate or
waive any provision of any Chattel Paper, Instrument or any agreement giving
rise to an Account or Payment Intangible comprising a portion of the Collateral,
or (ii) fail to exercise promptly and diligently each and every right which it
may have under any Chattel Paper, Instrument and each agreement giving rise to
an Account or Payment Intangible comprising a portion of the Collateral (ot her
than any right of termination), in each case except where such action or failure
to act, individually or in the aggregate, could not reasonably be expected to
have a material adverse effect on the financial condition of Holdings and its
Subsidiaries taken as a whole.
 
Section 6.11   Analysis of Accounts. The Security Agent shall have the right at
any time and from time to time upon reasonable prior notice to make test
verifications of the Accounts, Chattel Paper and Payment Intangibles comprising
a portion of the Collateral in any manner and through any medium that it
reasonably considers advisable, and each Grantor, at such Grantor’s sole cost
and expense, shall furnish all such assistance and infor mation as the Security
Agent may require in connection therewith. At any time and from time to time,
upon the Security Agent’s request and at the expense of each Grantor, such
Grantor shall furnish to the Security Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts, Chattel
Paper and Payment Intangibles comprising a portion of the Collateral, and all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Accounts, Chattel Paper and Payment
Intangibles comprising a portion of the Collateral, including all original
orders, invoices and shipping receipts; provided, the Security Agent shall only
make one such request per calendar year unless an Event of Default has occurred
and is continuing.
 
Section 6.12   Instruments and Tangible Chattel Paper. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument or Tangible Chattel Paper and the value of such Instruments
and Tangible Chattel Paper in the aggregate is $100,000 or more, each such
Instrument or Tangible Chattel Paper, shall be delivered to the Security Agent
as soon as practicable, duly endorsed in a manner satisfactory to the Security
Agent to be held as Collateral pursuant to this Agreement.
 
Section 6.13   Copyrights, Patents and Trademarks.
 
(a)     Such Grantor (either itself or through licensees) will, except with
respect to any Trademark that such Grantor shall reasonably determine is
immaterial, (i)maintain such Trademark in full force and effect, free from any
claim of abandonment for non-use, (ii) employ such Trademark with the
appropriate notice of registration, and (iii) not (and not knowingly permit any
licensee or sublicensee thereof to) do any act, or knowingly omit to do any act,
whereby any Trademark becomes invalidated.
 
(b)    Such Grantor will not, except with respect to any Patent that such
Grantor shall reasonably determine is immaterial, do any act, or knowingly omit
to do any act, whereby any Patent becomes abandoned or dedicated.
 

18

 

 

 

 
(c)     Such Grantor will not, except with respect to any Copyright that such
Grantor shall reasonably determine is immaterial, do any act, or knowingly omit
to do any act, whereby any Copyright becomes abandoned or dedicated.
 
(d)    Such Grantor will notify the Security Agent and the Secured Parties
immediately if it knows, or has reason to know, that any application or
registration relating to any Copyright, Patent or Trademark may become abandoned
or dedicated, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of any Copyright, Patent or Trademark or its right to
register the same or to keep and maintain the same.
 
(e)     Whenever a Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Copyright, Patent or Trademark with the United States Copyright Office, the
United States Patent and Trademark Office or any similar office or agency in any
other country or any political subdivision thereof, such Grantor shall report
such filing to the Security Agent and the Secured Parties within ten (10)
Business Days after the last day of the fiscal quarter in which such filing
occurs. Upon request of the Security Agent, such Grantor shall execute and
deliver an Intellectual Property Security Agreement substantially in the form of
Annex II, and a ny and all other agreements, instruments, documents, and papers
as the Security Agent may request to evidence the Security Agent’s security
interest in any Copyright, Patent or Trademark and the goodwill and General
Intangibles of such Grantor relating thereto or represented thereby, and, upon
the occurrence and during the continuance of an Event of Default, such Grantor
hereby constitutes the Security Agent its attorney-in-fact to execute and file
all such writings for the foregoing purposes, all acts of such attorney being
hereby ratified and confirmed; such power being coupled with an interest is
irrevocable until the Secured Obligations are paid in full.
 
(f)     Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Copyright Office,
the United States Patent and Trademark Office, or any similar office or agency
in any other country or any political subdivision thereof, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Copyrights, Patents and Trademarks, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.
 
(g)    In the event that any Copyright, Patent or Trademark included in the
Collateral is infringed, misappropriated or diluted by a third party, such
Grantor shall promptly notify the Security Agent and the Secured Parties after
it learns thereof and shall, unless such Grantor shall reasonably determine that
such Copyright, Patent or Trademark is immaterial to such Grantor which
determination such Grantor shall promptly report to the Security Agent and the
Secured Parties, and take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Copyright, Patent or
Trademark.
 
Section 6.14   Vehicles. Such Grantor shall take all actions requested by the
Security Agent to perfect the Security Agent’s security interest in all Vehicles
that are not encumbered by Liens expressly permitted under Section 7.2 of the
Senior Credit Agreement.
 
Section 6.15   Commercial Tort Claims. If such Grantor shall at any time hold or
acquire a Commercial Tort Claim that satisfies the requirements of the following
sentence, such Grantor shall, within 30 days after such Commercial Tort Claim
satisfies such requirements, notify the Security Agent and the Secured Parties
in a writing signed by such Grantor containing a brief description thereof, and
granting to the Security Agent in such writing (for the ratable benefit of the
Secured Parties) a security
 

19

 

 

 

 
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Security Agent. The provisions of the preceding sentence shall apply only
to a Commercial Tort Claim that satisfies the following requirements: (i) the
monetary value claimed by or payable to the relevant Grantor in connection with
such Commercial Tort Claim shall exceed $100,000, and (ii) either (A) such
Grantor shall have filed a law suit or counterclaim or otherwise commenced legal
proceedings (including arbitration proceedings) against the Person against whom
such Commercial Tort Claim is made, or (B) such Grantor and the Person against
whom such Commercial Tort Claim is asserted shall have entered into a settlement
agreement with respect to such Commercial Tort Claim. In addition, to the extent
that the existence of any Commercial Tort Claim held or acquired by any Grantor
is disclosed by such Grantor in any public filing with the Securities Exchange
Commission or any successor thereto or analogous Governmental Authority, or to
the extent that the existence of any such Commercial Tort Claim is disclosed in
any press release issued by any Grantor, then, upon the request of the Security
Agent, the relevant Grantor shall, within 30 days after such request is made,
transmit to the Security Agent and the Secured Parties a writing signed by such
Grantor containing a brief description of such Commercial Tort Claim and
granting to the Security Agent in such writing (for the ratable benefit of the
Secured Parties) a security interest therein and in the Proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Security Agent. For the avoidance of doubt, this
Section is specifically subject to the terms of t he Subordination Agreement.
 
Section 6.16   Post Closing Matters.
 
(a)     Each Grantor agrees to deliver to the Security Agent substantially
contemporaneously with its delivery to the Administrative Agent pursuant to
Section 5.15 of the Senior Credit Agreement (i) mortgages covering all real
estate owned by such Grantor in favor of the Security Agent; provided, that such
mortgages shall be subject to the terms of the Subordination Agreement but
otherwise substantially in the same form as the mortgages delivered to the
Administrative Agent pursuant to Section 5.15 of the Senior Credit Agreement and
(ii) title insurance policies with respect to all real estate owned by such
Grantor.
 
(b)    Upon the request of the Security Agent, each Grantor agrees to deliver to
the Security Agent all other documents, agreements and instruments relating to
the Collateral delivered to the Administrative Agent pursuant to Section 5.15 of
the Senior Credit Agreement and to the extent requested, such document,
agreement or instrument shall be (i) made in favor of the Security Agent in
substantially the same form as delivered to the Administrative Agent but subject
to the terms of the Subordination Agreement and (ii) delivered to the Security
Agent substantially contemporaneously with such Grantor’s delivery of such
document, agreement or instrument to the Administrative Age nt pursuant to
Section 5.15 of the Senior Credit Agreement.
 
ARTICLE VII
 
REMEDIAL PROVISIONS
 
Section 7.1     Pledged Securities.
 
(a)    Unless an Event of Default shall have occurred and be continuing and the
Security Agent shall have given notice to the relevant Grantor of its intent to
exercise its corresponding rights pursuant to subsection (b) of this Section,
each Grantor shall be permitted to receive all cash dividends paid in respect of
the Pledged Securities paid in the normal course of business of the relevant
Issuer, to the extent permitted in the Senior Credit Agreement, and to exercise
all voting and corporate rights with respect to the Pledged Securities.
 

20

 

 

 

 
(b)    If an Event of Default shall occur and be continuing, then at any time in
the discretion of the Security Agent, without notice but subject to the terms of
the Subordination Agreement, (i) the Security Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Pledged Securities and make application thereof to the Obligations, and
(ii) any or all of the Pledged Securities shall be registered in the name of the
Security Agent or its nominee, and the Security Agent or its nominee may
thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Securities at any meeting of shareholders (or other equivalent
body) of the relevant Issuer or Issuers or otherwise and (y) any and all rights
of conversion, exchange and subscription an d any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Pledged Securities upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the organizational structure of
any Issuer, or upon the exercise by any Grantor or the Security Agent of any
right, privilege or option pertaining to such Pledged Securities, and in
connection therewith, the right to deposit and deliver any and all of the
Pledged Securities with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Security Agent may
determine), all without liability except to account for property actually
received by it, but the Security Agent shall have no duty to any Grantor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.
 
(c)     Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder (and each Issuer party hereto
hereby agrees) to (i) comply with any instruction received by it from the
Security Agent in writing (x) after an Event of Default has occurred and is
continuing and (y) that is otherwise in accordance with the terms of this
Agreement and the Subordination Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Security Agent.
 
(d)    After the occurrence and during the continuation of an Event of Default,
if the Issuer of any Pledged Securities is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Grantor in
respect thereof to exercise the voting and other consensual rights which such
Grantor would otherwise be entitled to exercise with respect to the Pledged
Securities issued by such Issuer shall cease, and all such rights shall
thereupon, subject to the terms of the Subordination Agreement, become vested in
the Security Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights, but the Security Agent shall have no duty to
exercise any such voting or other consensual rights and shall no t be
responsible for any failure to do so or delay in so doing.
 
Section 7.2     Collections on Accounts. The Security Agent hereby authorizes
each Grantor to collect upon the Accounts, Instruments, Chattel Paper and
Payment Intangibles subject to the Security Agent’s direction and control, and
the Security Agent may, subject to the terms of the Subordination Agreement,
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default. Su bject to the terms of the
Subordination Agreement, upon the request of the Security Agent, at any time
after the occurrence and during the continuance of an Event of Default each
Grantor shall notify the applicable Account Debtors that the applicable
Accounts, Chattel Paper and Payment Intangibles have been assigned to the
Security Agent for the ratable benefit of the Secured Parties and that payments
in respect thereof shall be made directly to the Security Agent. Upon the
occurrence and during the continuance of an Event of Default, the Security Agent
may in its own name or in the name of others communicate with the applicable
Account Debtors to verify with them to its satisfaction the existence, amount
and terms of any applicable Accounts, Chattel Paper or Payment Intangibles.
 

21

 

 

 

 
Section 7.3     Proceeds. Subject to the terms of the Subordination Agreement,
if required by the Security Agent at any time after the occurrence and during
the continuance of an Event of Default, any payments of Accounts, Instruments,
Chattel Paper and Payment Intangibles comprising a portion of the Collateral,
when collected or received by each Grantor, and any other cash or non-cash
Proceeds received by each Grantor upon the sale or other disposition of any
Collateral, shall be forthwith (and, in any event, within two (2) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Security Agent in a special collateral account maintained by the
Security Agent subject to withdrawal by the Security Agent only, as hereinafter
provided, and, until so turned over, shall be held by such Grantor in trust for
the Security Agent for the ratable benefit of the Secured Parties segregated
from other funds of any such Grantor. Each deposit of any such Proceeds shall be
accompanied by a report identifying in detail the nature and source of the
payments included in the deposit. All Proceeds of the Collateral (including
Proceeds constituting collections of Accounts, Chattel Paper, Instruments or
Payment Intangibles comprising a portion of the Collateral) while held by the
Security Agent (or by any Grantor in trust for the Security Agent for the
ratable benefit of the Secured Parties) shall continue to be collateral security
for all of the Secured Obligations and shall not constitute payment thereof
until applied as hereinafter provided. At such intervals as may be agreed upon
by each Grantor and the Security Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Security Agent’s election
(subject to the terms of the Subordination Agreement), the Security Agent shall
apply all or any part of the funds or Proceeds on deposit in said special
collateral account on account of the Secured Obligations, and any part of such
funds or Proceeds which the Security Agent elects not so to apply and deems not
required as collateral security for the Secured Obligations shall be paid over
from time to time by the Security Agent to each Grantor or to whomsoever may be
lawfully entitled to receive the same.
 
Section 7.4     UCC and Other Remedies.
 
(a)    If an Event of Default shall occur and be continuing, the Security Agent,
on behalf of the Secured Parties, may, subject to the terms of the Subordination
Agreement, exercise in its discretion, in addition to all other rights,
remedies, powers and privileges granted to it in this Agreement, and in any
other instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights, remedies, powers and privileges of a secured party
under the UCC (regardless of whether the UCC is in effect in the jurisdiction
where such rights, remedies, powers or privileges are asserted) or any other
applicable law or otherwise available at law or equity. Without limiting the
generality of the foregoing, the Security Agent, without demand of performance
or other demand, presentment, protest, advertisemen t or notice of any kind
(except any notice required by law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, presentments, protests,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Security Agent or any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Security Agent or any Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any su ch
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. If an Event of Default shall occur and be
continuing, each Grantor further agrees, at the request of the Security Agent
(subject to the terms of the Subordination Agreement), to assemble the
Collateral and make it available to the Security Agent at places which the
Security Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. Any such sale or transfer by the Security Agent either to itself or
to any other Person shall be absolutely free from any claim of right by any
Grantor, including any equity or right of redemption, stay or appraisal
 

22

 

 

 

 
which such Grantor has or may have under any rule of law, regulation or statute
now existing or hereafter adopted. Upon any such sale or transfer, the Security
Agent shall have the right to deliver, assign and transfer to the purchaser or
transferee thereof the Collateral so sold or transferred. The Security Agent
shall apply the net proceeds of any action taken by it pursuant to this Section,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Security Agent and the Secured Parties hereunder, including, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, and only after such application and after the paymen t by the
Security Agent of any other amount required by any provision of law, including
Section 9-615 of the UCC, need the Security Agent account for the surplus, if
any, to any Grantor. To the extent permitted by applicable law, each Grantor
waives all claims, damages and demands it may acquire against the Security Agent
or any Secured Party arising out of the exercise by it of any rights hereunder.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.
 
(b)    In the event that the Security Agent elects not to sell the Collateral,
the Security Agent retains its rights to dispose of or utilize the Collateral or
any part or parts thereof in any manner authorized or permitted by law or in
equity and to apply the proceeds of the same towards payment of the Secured
Obligations. Each and every method of disposition of the Collateral described in
this Agreement shall constitute disposition in a commercially reasonable manner.
The Security Agent may appoint any Person as agent to perform any act or acts
necessary or incident to any sale or transfer of the Collateral.
 
Section 7.5     Private Sales of Pledged Securities. Each Grantor recognizes
that the Security Agent may be unable to effect a public sale of any or all the
Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to th e
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Security Agent shall be under no obligation to delay a
sale of any of the Pledged Securities for the period of time necessary to permit
the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so. Each Grantor agrees to use its reasonable best efforts to
do or cause to be done all such other acts as may reasonably be necessary to
make such sale or sales of all or any portion of the Pledged Securities pursuant
to this Section valid and binding and in compliance with any and all other
applicable law. Each Grantor further agrees that a breach of any of the
covenants con tained in this Section will cause irreparable injury to the
Security Agent and the Secured Parties, that the Security Agent and the Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants.
 
(b)    Notwithstanding anything herein to the contrary, the delivery of any
Collateral or any certificates, titles, Instruments, Chattel Paper or Documents
evidencing or in connection with such Collateral to the Administrative Agent
under and in accordance with the Senior Debt Documents, the granting of
“control” (as defined in the UCC) over Collateral and/or the assignment of any
Collateral to the Administrative Agent under and in accordance with Senior Debt
Documents, shall constitute compliance by the Grantors with the provisions of
this Agreement which require delivery, possession, control and/or assignment of
certain types of Collateral until such time as Payment in Full (as defined in
the Subordination Agreement) has occurred.
 

23

 

 

 

 
 
 
Section 7.6     Waiver; Deficiency. Each Grantor waives and agrees not to assert
any rights or privileges which it may acquire under the UCC or any other
applicable law. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations or Guaranteed Obligations, as the case may be, and the fees
and disbursements of any attorneys employed by the Security Agent or any Secured
Party to collect such deficiency.
 
Section 7.7     Non-Judicial Enforcement. The Security Agent may enforce its
rights hereunder without prior judicial process or judicial hearing, and, to the
extent permitted by law, each Grantor expressly waives any and all legal rights
which might otherwise require the Security Agent to enforce its rights by
judicial process.
 
Section 7.8     Subordination Agreement.
 
 For the avoidance of doubt, Article VII is specifically subject to the terms of
the Subordination Agreement.
 
ARTICLE VIII
 
SECURITY AGENT
 
Section 8.1     Security Agent’s Appointment as Attorney-in-Fact.
 
(a)    Each Grantor hereby irrevocably constitutes and appoints the Security
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all reasonably appropriate action and to execute any and all documents
and instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Security Agent the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following:
 
 (i)           pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;
 
 (ii)          execute, in connection with any sale provided for in Section
7.4 or Section 7.5, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and
 
 (iii)         (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Security Agent or as the Security Agent shall direct; (B) take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account, Instrument,
General Intangible, Chattel Paper or Payment Intangible or with respect to any
other Collateral, and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Security Agent for the purpose of collecting any or all such moneys due under
any Account, Instrument or General Intangible or with respect to any other
Collateral whenev er payable; (C) ask or demand for, collect, and receive
payment of and receipt for any and all moneys, claims and other amounts due or
to become due at any time in
 

24

 

 

 

 
respect of or arising out of any Collateral; (D) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (E) receive, change the address for
delivery, open and dispose of mail addressed to any Grantor, and execute, assign
and indorse negotiable and other instruments for the payment of money, documents
of title or other evidences of payment, shipment or storage for any form of
Collateral on behalf of and in the name of any Grantor; (F) commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (G) d efend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (H) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Security
Agent may deem appropriate; (I) assign any Patent or Trademark (along with the
goodwill of the business to which any such Trademark pertains) throughout the
world for such term or terms, on such conditions, and in such manner as the
Security Agent shall in its sole discretion determine; and (J) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Security Agent were
the absolute owner thereof for all purposes, and do, at the Security Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Security Agent deems necessary to protect, preserve or
realize upon the Collateral and the Security Agent’s an d the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
 
Anything in this subsection to the contrary notwithstanding, the Security Agent
agrees, subject to the terms of the Subordination Agreement, that it will not
exercise any rights under the power of attorney provided for in this subsection
unless Event of Default shall have occurred and be continuing. The Security
Agent shall give the relevant Grantor notice of any action taken pursuant to
this subsection when reasonably practicable; provided that the Security Agent
shall have no liability for the failure to provide any such notice.
 
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Security Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such agreement.
 
(c)    The expenses of the Security Agent incurred in connection with actions
undertaken as provided in this Section, together with interest thereon at the
rate of 2% per annum from the date of payment by the Security Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Security Agent on demand.
 
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof and in compliance herewith. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.
 
Section 8.2     Duty of the Security Agent. The sole duty of the Security Agent
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Security Agent deals with similar
property for its own account, and the Security Agent shall be deemed to have
exercised reasonable care in the cus tody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which comparable secured parties accord comparable collateral. Neither the
Security Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay
 

25

 

 

 

 
in doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Security Agent and the Secured Parties hereunder are
solely to protect their interests in the Collateral and shall not impose any
duty upon the Security Agent or the Secured Parties to exercise any such powers.
The Security Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct as de termined by a court of
competent jurisdiction in a final and non-appealable judgment. To the fullest
extent permitted by applicable law, the Security Agent shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any
Collateral, or to take any steps necessary to preserve any rights against any
Grantor or other Person or ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not it has or is deemed to have knowledge of such
matters. Each Grantor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Security Agent or any Secured Party to proceed against any
Grantor or other Person, exhaust any Collateral or enforce any other remedy w
hich the Security Agent or any Secured Party now has or may hereafter have
against any Grantor or other Person.
 
Section 8.3     Filing of Financing Statements. Pursuant to the UCC and any
other applicable law, each Grantor authorizes the Security Agent, its counsel or
its representative, at any time and from time to time, to file or record
financing statements, continuation statements, amendments thereto and other
filing or recording documents or instruments with respect to the Collateral
without the signature of such Grantor in such form and in such offices as the
Security Agent reasonably determines appropriate to perfect the security intere
sts of the Security Agent under this Agreement. Additionally, each Grantor
authorizes the Security Agent, its counsel or its representative, at any time
and from time to time, to file or record such financing statements that describe
the collateral covered thereby as “all assets of the Grantor”, “all personal
property of the Grantor” or words of similar effect. A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.
 
Section 8.4     Appointment of Security Agent; Authority of Security Agent.
 
Each Secured Party hereby appoints and authorizes the Security Agent to act as
the Security Agent hereunder and the Security Agent hereby accepts such
appointment. The Security Agent is hereby authorized by the Secured Parties to
execute, deliver and perform this Agreement and each Secured Party agrees to be
bound by all of the agreements of the Security Agent contained herein. Each
Grantor acknowledges that the rights and responsibilities of the Security Agent
under this Agreement with respect to any action taken by the Security Agent or
the exercise or non-exercise by the Security Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Security Agent and the other
Secured Parties, be governed by such other agreements with re spect thereto as
may exist from time to time among them, but, as between the Security Agent and
the Grantors, the Security Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.
 

26

 

 

 

 
ARTICLE IX
 
SUBORDINATION OF INDEBTEDNESS
 
Section 9.1     Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and obligations of any Grantor to any
Grantor, whether such debts and obligations now exist or are hereafter incurred
or arise, or whether the obligation of the debtor thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or obligations be evidenced by note, contract, open
account, or otherwise, and irrespective of the Person o r Persons in whose favor
such debts or obligations may, at their inception, have been or may hereafter be
created, or the manner in which they have been or may hereafter be acquired.
After the occurrence and during the continuation of an Event of Default, no
Grantor shall receive or collect, directly or indirectly, from any obligor in
respect thereof any amount upon the Guarantor Claims.
 
Section 9.2     Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving any Grantor, the Security Agent on behalf of the Secured Parties shall
have the right to prove their claim in any proceeding, so as to establish their
rights hereunder and receive directly from the receiver, trustee or other court
custodian dividends and payments which would otherwise be payable upon Guarantor
Claims. Each Grantor hereby assigns such dividends and payments to the Security
Agent for the ratable benefit of the Secured Parties for application against the
Secured Obligations. Should the Security Agent or any Secured Party receive, for
application upon the Secured Obligations, any such dividend or payment which is
otherwise payable to any Grantor, and which, as between such Grantor, shall
constitute a credit upon the Guarantor Claims, then upon payment in full of the
Secured Obligations, the intended recipient shall become subrogated to the
rights of the Security Agent and the Secured Parties to the extent that such
payments to the Security Agent and the Secured Parties on the Guarantor Claims
have contributed toward the liquidation of the Secured Obligations, and such
subrogation shall be with respect to that proportion of the Secured Obligations
which would have been unpaid if the Security Agent and the Secured Parties had
not received dividends or payments upon the Guarantor Claims.
 
Section 9.3     Payments Held in Trust. In the event that, notwithstanding
Section 9.1 and Section 9.2, any Grantor should receive any funds, payments,
claims or distributions which are prohibited by such Sections, then it agrees
(a) to hold in trust for the Security Agent and the Secured Parties an amount
equal to the amount of all funds, payments, claims or distributions so received,
and (b) that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions except to pay them promptly to the Security
Agent, for the ratable benefit of the Secured Parties; and each Grantor
covenants promptly to pay the same to the Security Agent.
 
Section 9.4     Liens Subordinate. Each Grantor agrees that, until the Secured
Obligations are paid in full, any Liens securing payment of the Guarantor Claims
shall be and remain inferior and subordinate to any Liens securing payment of
the Secured Obligations, regardless of whether such encumbrances in favor of
such Grantor, the Security Agent or any Secured Party presently exist or are
hereafter created or attach. Without th e prior written consent of the Security
Agent, no Grantor, during the period in which any of the Secured Obligations are
outstanding, shall (a) exercise or enforce any creditor’s right it may have
against any debtor in respect of the Guarantor Claims, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including the commencement of or joinder in
any liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it.
 
Section 9.5     Notation of Records. Upon the request of the Security Agent, all
promissory notes and all accounts receivable ledgers or other evidence of the
Guarantor Claims accepted by or held
 

27

 

 

 

 
by any Grantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this
Agreement.
 
Section 9.6       Subordination Agreement.
 
 For the avoidance of doubt, Article IX is specifically subject to the terms of
the Subordination Agreement.
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.1     Waiver. No failure on the part of the Security Agent or any
Secured Party to exercise and no delay in exercising, and no course of dealing
with respect to, any right, remedy, power or privilege hereunder or any document
executed in connection herewith shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under any of such
documents preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided herein are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. The exercise by the Security
Agent of any one or more of the rights, powers and remedies herein shall not be
construed as a waiver of any other rights, powers and remedies, including any
rights of set-off.
 
Section 10.2     Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 8.1 of
the Purchase Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.
 
Section 10.3     Payment of Expenses, Indemnities.
 
(a)      Each Grantor agrees to pay or promptly reimburse the Security Agent and
each other Secured Party for all advances, charges, costs and expenses
(including all costs and expenses of holding, preparing for sale and selling,
collecting or otherwise realizing upon the Collateral and all attorneys’ fees,
legal expenses and court costs) incurred by the Security Agent or any Secured
Party in connection with the exercise of its respective rights and remedies
hereunder, including any advances, charges, costs and expenses that may be
incurred in any effort to enforce any of the provisions of this Agreement or any
obligation of any Grantor in respect of the Collateral or in connection with (i)
the preservation of the Lien of, or the rights of the Security Agent or any
Secured Party under, this Agreemen t, (ii) any actual or attempted sale, lease,
disposition, exchange, collection, compromise, settlement or other realization
in respect of, or care of, the Collateral, including all such costs and expenses
incurred in any bankruptcy, reorganization, workout or other similar proceeding,
or (iii) collecting against such Grantor under the guarantee contained in
Article II or otherwise enforcing or preserving any rights under this Agreement
and the other documents executed in connection herewith to which such Grantor is
a party.
 
(b)      Each Grantor agrees to pay, and to save the Security Agent and each
Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including court costs and attorneys’ fees and
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to
 

28

 

 

 

 
any of the Collateral or in connection with any of the transactions contemplated
by this Agreement) incurred because of, incident to, or with respect to the
Collateral (including any exercise of rights or remedies in connection
therewith) or the execution, delivery, enforcement, performance or
administration of this Agreement.
 
(c)      All amounts for which any Grantor is liable pursuant to this Section
shall be due and payable by such Grantor to the Security Agent or any Secured
Party upon demand.
 
Section 10.4     Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in a
writing signed by each of the parties hereto.
 
Section 10.5     Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of the
Security Agent, the Secured Parties and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or Secured
Obligations under this Agreement without the prior written consent of the
Security Agent.
 
Section 10.6     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 10.7     Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart to this Agreement by
facsimile transmission or by electronic mail in pdf format shall be as effective
as delivery of a manually executed c ounterpart hereof.
 
Section 10.8     Survival. The obligations of the parties under Section 10.3
shall survive the repayment of the Secured Obligations and the termination of
this Agreement. To the extent that any payments on the Secured Obligations or
proceeds of any Collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Perso n under any bankruptcy law, common
law or equitable cause, then, to such extent, the Secured Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Security Agent’s Liens, security interests, rights, powers
and remedies under this Agreement and any other documents executed in connection
herewith shall continue in full force and effect. In such event, each applicable
document shall be automatically reinstated and each Grantor shall take such
action as may be reasonably requested the Security Agent or any Secured Party to
effect such reinstatement.
 
Section 10.9     Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
 
Section 10.10  No Oral Agreements. This Agreement embodies the entire agreement
and understanding between the parties and supersede all other agreements and
understandings between such parties relating to the subject matter hereof. This
Agreement represents the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.
 

29

 

 

 

 
Section 10.11   Governing Law; Submission to Jurisdiction.
 
(a)      This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby and thereby
shall be construed in accordance with and be governed by the law of the State of
New York.
 
(b)      Each Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, and of the Supreme Court of the
State of New York sitting in New York county, and of any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such District Court or such New York
state court or, to the extent permi tted by applicable law, such appellate
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Security Agent or any
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement against the Grantors or their properties in the courts of any
jurisdiction.
 
(c)      Each Grantor irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of this Section and brought in any court
referred to in subsection (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d)      Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by law.
 
Section 10.12   WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEE K
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.13   Acknowledgments.
 
(a)       Each Grantor hereby acknowledges that:
 
(i)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;
 

30

 

 

 

 
(ii)       neither the Security Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement, and the relationship between the Grantors, on the one hand, and
the Security Agent and the Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
 
(iii)      no joint venture is created hereby or otherwise exists by virtue of
the transactions contemplated hereby among the Security Parties and the
Grantors.
 
(b)      Each of the parties hereto specifically agrees that it has a duty to
read this Agreement and agrees that it is charged with notice and knowledge of
the terms of this Agreement; that it has in fact read this Agreement and is
fully informed and has full notice and knowledge of the terms, conditions and
effects of this Agreement; that it has been represented by independent legal
counsel of its choice throughout the negotiations preceding its execution of
this Agreement; and has received the advice of its attorney in entering into
this Agreement; and that it recognizes that certain of the terms of this
Agreement result in one party assuming the liability inherent in some aspects of
the transaction and relieving the other party of its responsibility for such
liability. Each Grantor agrees and covenant s that it will not contest the
validity or enforceability of any exculpatory provision of this Agreement on the
basis that such Grantor had no notice or knowledge of such provision or that the
provision is not “conspicuous”.
 
(c)      Each Grantor warrants and agrees that each of the waivers and consents
set forth in this Agreement are made voluntarily and unconditionally after
consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against any other Grantor, the
Security Agent, any Secured Party or any other Person or against any Collateral.
If, notwithstanding the intent of the parties that the terms of this Agreement
shall control in any and all circumstances, any such waivers or consents are
determined to be unenforceable under applicable law, such waivers and consents
shall be effective to the maximum e xtent permitted by law.
 
Section 10.14   Additional Grantors. Each Person that is required to become a
party to any Senior Debt Document pursuant to Section 5.12 of the Senior Credit
Agreement and is not a signatory hereto shall become a Grantor for all purposes
of this Agreement upon execution and delivery by such Person of a Joinder
Agreement in the form of Annex I.
 
Section 10.15   Set-Off. Each Grantor agrees that, in addition to (and without
limitation of) any right of set-off, bankers’ lien or counterclaim any Secured
Party may otherwise have, each Secured Party shall have the right and be
entitled, at its option, to offset (i) balances held by it or by any of its
affiliates for account of any Grantor or any of its Subsidiaries at any of its
offices, in dollars or in any other currency, and (ii) Obligations then due and
payable to such Secured Party (or any affiliate of such Secured Party), which
are not paid when due, in which case it shall promptly notify the Grantor
thereof; provided that such Secured Party’s failure to give such notice shall
not affect the validity thereof.
 
Section 10.16   ReleasesRelease Upon Payment in Full. Upon the complete payment
in full of all Secured Obligations, the Security Agent, at the written request
and expense of the Grantors, will promptly release, reassign and transfer the
Collateral to the Grantors, without recourse, representation, warranty or other
assurance of any kind, and declare this Agreement to be of no further force or
effect. The grant of the security interest hereunder and all of the rights,
powers and remedies in connection herewith shall remain in full force and effect
until the Security Agent has (i) retransferred and delivered all of the
Collateral in its possession to the Grantors, and (ii) executed a written
release or termination
 

31

 

 

 

 
statement and reassigned to the Grantors without recourse or warranty any
remaining Collateral and all rights conveyed hereby.
 
(b)       Further Assurances. If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Senior Credit Agreement, then the Security Agent, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases or other documents reasonably necessary for the release of the Liens
created hereby on such Collateral of such Grantor, made without recourse,
representation, warranty or other assurance of any kind; provided that in the
case of any sale, transfer or disposition other than in connection with an
exercise of remedies under the Senior Debt Documents during the continuance of
an “Event of Default” under the Senior Credit Agreement, (i) the purchaser or
transferee of such Collateral agrees to assume the Secured Obligations of the
relevant Grantor and (ii) either such purchaser’s or transferee’s
creditworthiness is satisfactory to the Security Agent or such purchaser or
transferee pledges its assets to secure the Obligations in a manner satisfactory
to the Security Agent. At the request and sole expense of any Grantor, such
Grantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Grantor shall be sold, transferred or otherwise
disposed of in a transaction expressly permitted by the Senior Credit Agreement;
provided that the applicable Grantor shall have delivered to the Security Agent,
at least 10 Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Grantor and the terms of the sale
or other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification stating that
such transaction is in compliance with the Senior Credit Agreement and other
Senior Debt Documents.
 
(c)       Retention in Satisfaction. Except as may be expressly applicable
pursuant to Section 9-620 of the UCC, no action taken or omission to act by the
Security Agent or any Secured Party hereunder, including any exercise of voting
or consensual rights or any other action taken or inaction, shall be deemed to
constitute a retention of the Collateral in satisfaction of the Secured
Obligations or otherwise to be in full satisfaction of the Secured Obligations,
and the Secured Obligations shall remain in full force and effect, until the
Security Agent and the Secured Parties shall have applied payments (including
collections from Collateral) towards the Secured Obligations in the full amoun t
then outstanding or until such subsequent time as is provided in subsection (a)
of this Section.
 
Section 10.17   Reinstatement. The obligations of each Grantor under this
Agreement (including with respect to the guarantee contained in Article II and
the provision of collateral herein) shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Security Agent or any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Grantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Grantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
 
Section 10.18   Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Security Agent and
the Secured Parties being conclusively presumed by their request for this
Agreement and delivery of the same to the Security Agent.
 

32

 

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Seller Guaranty and
Security Agreement to be duly executed by their respective authorized officers
as of the day and year first above written.

         
DAKOTA PLAINS TRANSLOADING, LLC
           
By:
/s/ Gabriel C. Claypool       Name: Gabriel C. Claypool       Title: President,
Chief Executive Officer and Secretary  

         
DAKOTA PLAINS SAND, LLC
           
By:
/s/ Gabriel C. Claypool       Name: Gabriel C. Claypool       Title: President,
Chief Executive Officer and Secretary  

         
DAKOTA PLAINS MARKETING, LLC
           
By:
/s/ Gabriel C. Claypool       Name: Gabriel C. Claypool       Title: President,
Chief Executive Officer and Secretary  

         
DAKOTA PLAINS HOLDINGS, INC.
           
By:
/s/ Gabriel C. Claypool       Name: Gabriel C. Claypool       Title: President
and Chief Operating Officer  

 
Signature Page to
Seller Guaranty and Security Agreement
 

 

 

 


Acknowledged and Agreed to as of the date hereof:

       
WORLD FUEL SERVICES CORPORATION, as Security Agent and as Secured Party
     
By:
/s/ Ira M. Birns       Name: Ira M. Birns     Title: Executive Vice President
and CFO

       
PETROLEUM TRANSPORT SOLUTIONS, LLC, as Secured Party
       
By:
/s/ Ronald Crowell       Name: Ronald Crowell     Title: SVP - Finance

       
WORLD FUEL SERVICES, INC., as Secured Party
       
By:
/s/ Ronald Crowell       Name: Ronald Crowell     Title: SVP - Finance

       
WESTERN PETROLEUM COMPANY, as Secured Party
       
By:
/s/ Ronald Crowell       Name: Ronald Crowell     Title: SVP - Finance

 
Signature Page to
Seller Guaranty and Security Agreement
 

 

 

 

 
ANNEX I
 
Form of Joinder Agreement
 
THIS JOINDER AGREEMENT, dated as of [_____] (this “Joinder Agreement”), is made
by [NAME OF NEW SUBSIDIARY], a [state of incorporation] [corporation] (the
“Additional Grantor”), in favor of WORLD FUEL SERVICES CORPORATION, as security
agent (the “Security Agent”). All capitalized terms not defined herein shall
have the meanings assigned to them in the Guaranty and Security Agreement (as
defined below).
 
WHEREAS, DAKOTA PLAINS TRANSLOADING, LLC, a Minnesota limited liability company
(‘Dakota Plains Transloading”), DAKOTA PLAINS SAND, LLC, a Minnesota limited
liability company (“Dakota Plains Sand”), DAKOTA PLAINS MARKETING, LLC, a
Minnesota limited liability company (“Dakota Plains Marketing”) and DAKOTA
PLAINS HOLDINGS, INC., a Nevada corporation (“Holdings”) have entered that
certain Membership Interest Purchase Agreement, dated as of the date hereof,
with PTS (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”);
 
WHEREAS, in connection with the Purchase Agreement, Dakota Plains Transloading,
Dakota Plains Sand, Dakota Plains Marketing, Holdings and certain of their
Subsidiaries have entered into the Seller Guaranty and Security Agreement, dated
as of December 5, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty and Security Agreement”), in favor of the
Security Agent; and
 
WHEREAS, the Guaranty and Security Agreement requires the Additional Grantor to
become a party to the Guaranty and Security Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty and Security Agreement;
 
NOW, THEREFORE, it is agreed:
 
Section 1          Guaranty and Security Agreement. By executing and delivering
this Joinder Agreement, the Additional Grantor, as provided in Section 10.14 of
the Guaranty and Security Agreement, hereby becomes a party to the Guaranty and
Security Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, her eby expressly assumes all obligations and liabilities of a
Grantor thereunder and expressly grants to the Security Agent, for the ratable
benefit of the Secured Parties, a security interest in all Collateral now owned
or at any time hereafter acquired by such Additional Grantor to secure all of
such Additional Grantor’s obligations and liabilities thereunder. The
information set forth in Schedule A hereto is hereby added to the information
set forth in Schedules 1 through 11 to the Guaranty and Security Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Article V of the Guaranty and
Security Agreement is true and correct on and as of the date hereof (after
giving effect to this Joinder Agreement) as if made on and as of such date.
 
Section 2         Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
 

 

 

 

 
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

         
[NAME OF ADDITIONAL GRANTOR]
           
By:
        Name:       Title:

 
Acknowledged and Agreed to as of the date hereof:

       
WORLD FUEL SERVICES CORPORATION, as Security Agent
       
By:
        Name:     Title:

 

Annex I

 

 

 

 
SCHEDULE A
 
Supplement to Schedules of
Guaranty and Security Agreement
 

Annex I

 

 

 


ANNEX II
 
Form of Intellectual Property Security Agreement
 
THIS [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT, dated as of [_____]
(this “Security Agreement”), is made by [NAME OF GRANTOR], a [state of
incorporation] [corporation] (the “Grantor”), in favor of WORLD FUEL SERVICES
CORPORATION, as security agent (the “Security Agent”). All capitalized terms not
defined herein shall have the meanings assigned to them in the Guaranty and
Security Agreement (as defined below).
 
WHEREAS, DAKOTA PLAINS TRANSLOADING, LLC, a Minnesota limited liability company
(‘Dakota Plains Transloading”), DAKOTA PLAINS SAND, LLC, a Minnesota limited
liability company (“Dakota Plains Sand”), DAKOTA PLAINS MARKETING, LLC, a
Minnesota limited liability company (“Dakota Plains Marketing”) and DAKOTA
PLAINS HOLDINGS, INC., a Nevada corporation (“Holdings”) have entered that
certain Membership Interest Purchase Agreement, dated as of the date hereof,
with PTS (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”);
 
WHEREAS, in connection with the Purchase Agreement, Dakota Plains Transloading,
Dakota Plains Sand, Dakota Plains Marketing, Holdings and certain of their
Subsidiaries, including the Grantor, have entered into the Seller Guaranty and
Security Agreement, dated as of December 5, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty and Security
Agreement”), in favor of the Security Agent; and
 
WHEREAS, the Guaranty and Security Agreement requires the Grantor to execute and
deliver this Security Agreement;
 
NOW, THEREFORE, in consideration of the premises the Grantor hereby agrees as
follows:
 
Section 1          Defined Terms. Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.
 
Section 2         Grant of Security Interest in [Copyright][Patent][Trademark]
Collateral. The Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the Grantor, hereby pledges, assigns
and transfers to the Security Agent for the ratable benefit of the Secured
Parties and grants to the Securi ty Agent for the ratable benefit of the Secured
Parties a security interest in, all of its right, title and interest in, to and
under the following Collateral (the “[Copyright][Patent][Trademark]
Collateral”):
 
[(i)           all of its Copyrights and all Copyright Licenses providing for
the grant by or to the Grantor of any right under any Copyright, including,
those referred to on Schedule I hereto;
 
(ii)            all renewals, reversions and extensions of the foregoing; and
 
(iii)           all income, royalties, proceeds and liabilities at any time due
or payable or asserted under and with respect to any of the foregoing,
including, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]
 

 

 

 

 
[(i)           all of its Patents and all Patent Licenses providing for the
grant by or to the Grantor of any right under any Patent, including those
referred to on Schedule I hereto;
 
(ii)            all reissues, reexaminations, continuations,
continuations-in-part, divisions, renewals and extensions of the foregoing; and
 
(iii)           all income, royalties, proceeds and liabilities at any time due
or payable or asserted under and with respect to any of the foregoing, including
all rights to sue and recover at law or in equity for any past, present and
future infringement, misappropriation, dilution, violation or other impairment
thereof.]
 
[(i)           all of its Trademarks and all Trademark Licenses providing for
the grant by or to the Grantor of any right under any Trademark, including those
referred to on Schedule I hereto;
 
(ii)           all renewals and extensions of the foregoing;
 
(iii)          all goodwill of the business connected with the use of, and
symbolized by, each such Trademark; and
 
(iv)          all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including
all rights to sue and recover at law or in equity for any past, present and
future infringement, misappropriation, dilution, violation or other impairment
thereof.]
 
Section 3          Guaranty and Security Agreement. The security interest
granted pursuant to this Security Agreement is granted in conjunction with the
security interest granted to the Security Agent pursuant to the Guaranty and
Security Agreement, and the Grantor hereby acknowledges and agrees that the
rights and remedies of the Security Agent with respect to the security interest
in the [Copyright][Patent][Tra demark] Collateral made and granted hereby are
more fully set forth in the Guaranty and Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event of any conflict or inconsistency between this Security
Agreement and the Guaranty and Security Agreement (or any portion hereof or
thereof), the terms of the Guaranty and Security Agreement shall prevail.
 
Section 4          Representation and Warranty. Schedule I correctly sets forth
all applied for and federally registered [Copyrights and exclusive Copyright
Licenses][Patents][Trademarks] owned by such Grantor in its own name as of the
date hereof.
 
Section 5          Grantor Remains Liable. The Grantor hereby agrees that,
anything herein to the contrary notwithstanding, the Grantor shall assume full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with its
[Copyrights][Patents][Trademarks] and [Copyright][Patent][Trademark] Licenses
subject to a security interest hereunder.
 
Section 6          Counterparts. This Security Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.< /div>
 

Annex II

 

 

 

 
Section 7          Governing Law. This Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
 

Annex II

 

 

 

 
           IN WITNESS WHEREOF, the Grantor has caused this
[Copyright][Patent][Trademark] Security Agreement to be executed and delivered
by its duly authorized officer as of the date first set forth above.

         
[NAME OF GRANTOR]
           
By:
        Name:       Title:

 
Acknowledged and Agreed to as of the date hereof:

       
WORLD FUEL SERVICES CORPORATION, as Security Agent
       
By:
        Name:     Title:

 

Annex II

 

 

 


ACKNOWLEDGMENT OF GRANTOR

        State of   )     )               ss. County of   )

 
On this ___ day of ____________, 20__ before me personally appeared
____________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
____________________, who being by me duly sworn did depose and say that he is
an authorized officer of said company, that the said instrument was signed on
behalf of said company as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said company.
 

       
Notary Public
 

 

Annex II

 

 

 

 
SCHEDULE I
 
[Copyrights and Copyright Licenses][Patents][Trademarks]
 
I.           REGISTERED [COPYRIGHTS][PATENTS][TRADEMARKS]
 
[Include registration number and date]
 
II.          [COPYRIGHT][PATENT][TRADEMARK] APPLICATIONS
 
[Include application number and date]
 
[III.       EXCLUSIVE COPYRIGHT LICENSES]
 
[Include complete legal description of agreement (name of agreement, parties and
date)]
 

Annex II

 

 

 


ANNEX III
 
Form of Acknowledgment and Consent
 
The undersigned hereby acknowledges receipt of a copy of the Seller Guaranty and
Security Agreement, dated as of December 5, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), made by
DAKOTA PLAINS TRANSLOADING, LLC, a Minnesota limited liability company, DAKOTA
PLAINS SAND, LLC, a Minnesota limited liability company and DAKOTA PLAINS
MARKETING, LLC, a Minnesota limited liability company, DAKOTA PLAINS HOLDINGS,
INC., a Nevada c orporation, and the other Grantors parties thereto for the
benefit of WORLD FUEL SERVICES CORPORATION, as security agent (the “Security
Agent”). The undersigned agrees for the benefit of the Security Agent and the
Secured Parties defined therein as follows:
 
1.           The undersigned will be bound by the terms of the Agreement
relating to the Pledged Securities issued by the undersigned and will comply
with such terms insofar as such terms are applicable to the undersigned.
 
2.           The undersigned will notify the Security Agent promptly in writing
of the occurrence of any of the events described in Section 6.9(a) of the
Agreement with respect to the Pledged Securities issued by the undersigned.
 
3.           The terms of Sections 7.1(c) and 7.5 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 7.1(c) or 7.5 of the Agreement with respect to the Pledged
Securities issued by the undersigned.

         
[NAME OF ISSUER]
           
By:
        Name:       Title:            
Address for Notices:
   
[_____]
   
[_____]
   
Attention: [_____]
   
Telecopy Number: [_____]
 

 

 

 

 